DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2021, 12/14/2021, 03/29/2022 and 05/24/2022 have been considered by the examiner.

Allowable Subject Matter
Claims 1-19 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teaches a building management system (BMS) as presently recited in independent claims 1, 10 and 19, said building management system comprising:
one or more processing circuits and one or more computer readable storage media, the  one or more computer readable storage media having instructions stored thereon that, when executed by the one or more processing circuits, cause the one or more processing circuits to:
receive a request to hold a meeting in a building, the request including an indication of a visiting individual;
retrieve, from the request, contact information for the visiting individual;
transmit a request for identifying information to a user device of the visiting individual using the contact information, the request prompting the visiting individual to provide a plurality of pieces of identifying information including biometric data of the visiting individual;
receive a response from the user device of the visiting individual responsive to transmitting the request, the response including the plurality of pieces of identifying information including the biometric data;
determine a purpose of the visiting individual based on the identifying information;
generate a virtual ticket for the visiting individual based on the purpose of the visiting individual, wherein the virtual ticket includes an image of the visiting individual;
identify a presence of the visiting individual at the building based on the biometric data and image data, wherein identifying the presence of the visiting individual includes recognizing a face of the visiting individual based on the image of the visiting individual; and
control access control devices based on access rights associated with the visiting individual to grant the visiting individual access to the building.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
SANTHOSH (US PUB. 2019/0088059) teaches processing circuits in a building management system, configured to” “receive a request to hold a meeting in a building, the request including an indication of a visiting individual” ([0050] teaches “…guest 14, also having the app 29 associated with the building system 20 installed on their user device 25′ instead of needing to stop at the front desk of the hotel (if there is one) or knock at a the door 30, approaches the door and employs their user device 25′ to tap or detect an NFC tag 40 present at the door 30 or lock 32 as depicted by line 42. The app 29 executing on the user device 25′ of the guest 14 notes the detected NFC tag 40 and initiates a request to the controller 24 or server associated with the building system 20…); 
“retrieve, from the request, contact information for the visiting individual” and “determine a purpose of the visiting individual based on the identifying information” (                                                                             [0050]  teaches, “…the guest user device 25′ with app 29 includes with the request 43 at least one of an identifier of the user with an guest identifier description, picture, voice memo, or with details identifying why the guest is requesting access.”); and 
“receive a response from the user device of the visiting individual responsive to transmitting the request, the response including the plurality of pieces of identifying information including the biometric data;” ([0055] teaches “In some embodiments the request 43 in step 410 may include a guest's biometric (voice, face, thumbprint) as an example credential presented with the request…. in another embodiment, the biometric as a credential is sent along with the request to the building system 20 which then utilizes a biometric device (not shown) to read a biometric and validate that the requester e.g., guest 14 is authentic.”)
Santhosh fails to further teach the outstanding newly amended features of the claim as now recited.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE PENDLETON/Primary Examiner, Art Unit 2689